Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (“Agreement”) is made and entered
into effective as of the 1st day of January, 2018 (the “Effective Date”), among
Paramount Group Operating Partnership L.P., a Delaware limited partnership (the
“Employer”), Paramount Group, Inc., a Maryland corporation (the “Company”), and
Albert P. Behler (the “Executive”).

WHEREAS, the Employer and the Executive previously entered into that certain
Employment Agreement (the “Original Agreement”), dated as of November 18, 2014;
and WHEREAS, the Company and the Employer desire to continue to employ the
Executive and the Executive desires to continue to be employed by the Company
and the Employer on the terms contained in this Agreement, which supersedes and
replaces in its entirety the Original Agreement; NOW, THEREFORE, in
consideration of the mutual covenants and agreements herein contained and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

1. Employment.

(a) Term. The Company and the Employer hereby employ the Executive, and the
Executive hereby accepts such employment, for an initial term commencing as of
the Effective Date and continuing for a three-year period (the “Initial Term”),
unless sooner terminated in accordance with the provisions of Section 3, with
such employment to automatically continue following the Initial Term for one
additional one-year period (the “Extended Term”) in accordance with the terms of
this Agreement (subject to termination as aforesaid) upon the end of the Initial
Term and the anniversary thereof unless either party notifies the other party in
writing of its intention not to renew this Agreement (a “Notice of Non-Renewal”)
at least 180 days prior to the expiration of the Initial Term or the Extended
Term (the Initial Term, together with the Extended Term, shall hereinafter be
referred to as the “Term”).

(b) Position and Duties. During the Term, the Executive shall serve as the
Chairman, President and Chief Executive Officer of the Company and the Employer,
and shall have supervision and control over and responsibility for the
day-to-day business and affairs of the Company and the Employer and shall have
such other powers and duties as may from time to time reasonably be prescribed
by the Board of Directors of the Company (the “Board”), provided that such
duties are consistent with the Executive’s position or other positions that he
may hold from time to time. As a material provision of this Agreement, the
Executive agrees that throughout the Term, he shall perform his duties and
responsibilities for the Company and the Employer from the Company’s
headquarters, subject to appropriate business travel for the Company and/or the
Employer and other appropriate off-site business activities for the Company
and/or the Employer. While the Executive remains Chief Executive Officer of the
Company, he will be nominated for re-election to the Board each year and shall
remain Chairman if re-elected. The Executive shall devote his full working time
and efforts to the business and affairs of the

 



--------------------------------------------------------------------------------

Company and the Employer. Notwithstanding the foregoing, (i) the Executive may
serve on other boards of directors, with the approval of the Board, or engage in
religious, charitable or other community activities as long as such services and
activities are disclosed to the Board and do not materially interfere with the
Executive’s performance of his duties to the Company and the Employer as
provided in this Agreement, and (ii) the Executive may actively pursue and
manage personal investment and business opportunities provided that these
activities do not violate the provisions of Section 7(d) of this Agreement and
do not materially interfere with the Executive’s performance of his duties to
the Company and the Employer as provided in this Agreement.

2. Compensation and Related Matters.

(a) Base Salary. During the Term, the Executive’s initial annual base salary
shall be $1,100,000. The Executive’s base salary shall be redetermined annually
by the Compensation Committee of the Board (the “Compensation Committee”) and
may be increased in its discretion but, once increased, may not be decreased.
The base salary in effect at any given time is referred to herein as “Base
Salary.” The Base Salary shall be payable in a manner that is consistent with
the Company’s usual payroll practices for senior executives.

(b) Incentive Compensation. During the Term, the Executive’s target annual
incentive compensation shall be 150 percent of his Base Salary or such higher
amount or percentage determined by the Compensation Committee. Subject to the
provisions of the first sentence of this Section 2(b), the actual amount of the
incentive compensation shall be determined by the Compensation Committee, in its
sole discretion, based on such factors relating to the performance of the
Company and the Executive and will be paid within 75 days following the end of
the fiscal year. Except as otherwise provided herein, to earn incentive
compensation, the Executive must be employed by the Company on the day such
incentive compensation is paid.

(c) Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by him during the Term in performing
services hereunder, in accordance with the policies and procedures then in
effect and established by the Company or the Employer (as applicable) for its
senior executive officers, including appropriate limousine service. The Company
and the Employer shall reimburse the Executive for the reasonable costs of club
memberships up to an amount of $20,000 yearly.

(d) Vacations. During the Term, the Executive shall be entitled to accrue up to
30 paid vacation days in each year, which shall be accrued ratably. Accrued and
unused vacation may be carried over to the next year to the extent provided in
the Company’s vacation policy. The Executive shall also be entitled to all paid
holidays given by the Company and the Employer to its executives.

(e) Equity Awards. The Executive shall be eligible to receive equity awards from
the Employer and/or the Company to the extent the Employer and/or the Company
maintains an equity award plan or similar program in which senior officers may
participate; provided that the actual amount and terms of any such equity awards
shall be determined by Compensation Committee, based on Company and individual
performance and competitive peer group information.

 

2



--------------------------------------------------------------------------------

(f) Indemnification. To the fullest extent permitted by law, the Company and the
Employer will indemnify the Executive against any actual or threatened action,
suit or proceeding, whether civil, criminal, administrative or investigative,
arising by reason of the Executive’s status as a current or former director,
officer, employee and/or agent of the Company and/or the Employer, any
subsidiary or affiliate of the Company and/or the Employer or any other entity
to which the Company and/or the Employer appoints the Executive to serve as a
director or officer, except for actions outside the scope of his employment. The
Company and the Employer agree to use reasonable best efforts to secure and
maintain director and officer liability insurance that shall include coverage of
the Executive. The Executive shall be entitled to benefit from any officer
indemnification arrangements adopted by the Company and/or the Employer, if any,
to the same extent as other directors or senior executive officers of the
Company and/or the Employer (including the right to such coverage or benefit
following the Executive’s employment to the extent liability continues to
exist). However, the Executive agrees to repay any expenses paid or reimbursed
by the Company and/or the Employer (as applicable) for the Executive’s
indemnification expenses if it is ultimately determined by a final
non-appealable court decision that the Executive is not legally entitled to be
indemnified by the Company and/or the Employer (as applicable).

(g) Life Insurance and Disability Insurance. During the Term, the Company and
the Employer shall use its reasonable best efforts to provide the Executive with
(i) life insurance coverage in an amount of $5 million and (ii) disability
insurance coverage in an amount of at least 60 percent the sum of the
Executive’s Base Salary and target incentive compensation, in effect from time
to time.

(h) Other Benefits. During the Term, the Executive shall be eligible to
participate in or receive benefits under the Company’s and the Employer’s
employee benefit plans in effect from time to time, subject to the terms of such
plans. In particular, the Executive shall be eligible to participate in the
Company’s deferred compensation plan and its related rabbi trust.

3. Termination. During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:

(a) Death. The Executive’s employment hereunder shall terminate upon his death.

(b) Disability. The Company and the Employer may terminate the Executive’s
employment if he is disabled and unable to perform the essential functions of
the Executive’s then existing position or positions under this Agreement with or
without reasonable accommodation for 90 consecutive days or a period of 180 days
(which need not be consecutive) in any 12-month period. If any question shall
arise as to whether during any period the Executive is disabled so as to be
unable to perform the essential functions of the Executive’s then existing
position or positions with or without reasonable accommodation, the Executive
may, and at the request of the Company and the Employer shall, submit to the
Company and the

 

3



--------------------------------------------------------------------------------

Employer a certification in reasonable detail by a physician selected by the
Company and the Employer to whom the Executive has no reasonable objection as to
whether the Executive is so disabled or how long such disability is expected to
continue, and such certification shall for the purposes of this Agreement be
conclusive of the issue. The Executive shall cooperate with any reasonable
request of the physician in connection with such certification. If such question
shall arise and the Executive shall fail to submit such certification, the
Company’s and the Employer’s determination of such issue shall be binding on the
Executive. Nothing in this Section 3(b) shall be construed to waive the
Executive’s rights, if any, under existing law including, without limitation,
the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. and the
Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

(c) Termination by the Company for Cause. The Company and the Employer may
terminate the Executive’s employment hereunder for Cause by a two-thirds vote of
the members of the Board, excluding the vote of the Executive, at a meeting of
the Board called for the purpose. For purposes of this Agreement, “Cause” shall
mean: (i) conduct by the Executive constituting a material act of misconduct in
connection with the performance of his duties, including, without limitation,
misappropriation of funds or property of the Company or the Employer or any of
its or their subsidiaries or affiliates other than the occasional, customary and
de minimis use of Company or Employer property for personal purposes; (ii) the
commission by the Executive of any felony or a misdemeanor involving moral
turpitude, deceit, dishonesty or fraud, or any conduct by the Executive that
would reasonably be expected to result in material injury or reputational harm
to the Company, the Employer or any of its or their subsidiaries and affiliates
if he were retained in his position; or (iii) a material breach of the
Executive’s obligations under a written agreement with the Company and the
Employer, including without limitation, such a breach of this Agreement
including without limitation, a material breach of Section 7 of this Agreement;
provided that in the cases covered by clauses (i) and (iii), the Executive first
shall have received written notice of the misconduct or breach alleged to
constitute Cause and shall have failed to cure such misconduct or breach within
30 days following receipt of such notice from the Board. If the Executive cures
the Cause condition within said 30-day period, Cause shall be deemed not to have
occurred.

(d) Termination Without Cause. The Company and the Employer may terminate the
Executive’s employment hereunder at any time without Cause. Any termination by
the Company and the Employer of the Executive’s employment under this Agreement
which does not constitute a termination for Cause under Section 3(c) and does
not result from the death or disability of the Executive under Section 3(a) or
(b) shall be deemed a termination without Cause. For purposes of clarity, the
issuance of a Notice of Non-Renewal by the Company or the Employer (in
accordance with Section 1(a) above) shall not constitute or result in a
termination of employment by the Company and the Employer without Cause.

(e) Termination by the Executive. The Executive may terminate his employment
hereunder at any time for any reason, including but not limited to Good Reason.
For purposes of this Agreement, “Good Reason” shall mean that the Executive has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events: (i) the assignment to the Executive
of any duties materially inconsistent in any respect with the Executive’s
position (including title) or duties contemplated by Section 1(b) hereof, or any
other action by the Company or the Employer which results in a material

 

4



--------------------------------------------------------------------------------

diminution in the Executive’s responsibilities, authority or duties, including a
material change in duties, responsibilities or status that does not represent a
promotion from or maintaining of Executive’s duties, responsibilities or status
as the sole Chief Executive Officer and President of a publicly traded company;
(ii) a diminution in the Executive’s Base Salary or a diminution in the
Executive’s target annual incentive compensation below 150 percent of his Base
Salary; (iii) following a Change in Control (as defined below), a diminution in
any of the Executive’s (x) Base Salary or (y) annual incentive compensation,
whether payable in cash or equity, below the sum of the Executive’s Average
Incentive Compensation (as defined below) and the average grant date fair value
of equity awards received by the Executive for the three immediately preceding
fiscal years, (iv) a material change in the geographic location at which the
Executive provides services to the Company and the Employer; or (v) the
Company’s and the Employer’s failure to cure a material breach of their
obligations under this Agreement after written notice is delivered to the
Company and the Employer by the Executive which specifically identifies the
manner in which the Executive believes the Company and the Employer have
breached their obligations under the Agreement. “Good Reason Process” shall mean
that (i) the Executive reasonably determines in good faith that a “Good Reason”
condition has occurred; (ii) the Executive notifies the Board in writing of the
first occurrence of the Good Reason condition within 30 days of the first
occurrence of such condition; (iii) the Executive cooperates in good faith with
the Company’s and/or the Employer’s efforts, for a period not less than 30 days
following such notice (the “Cure Period”), to remedy the condition;
(iv) notwithstanding such efforts, the Good Reason condition continues to exist;
and (v) the Executive terminates his employment within 60 days after the end of
the Cure Period. If the Company and the Employer cures the Good Reason condition
during the Cure Period, Good Reason shall be deemed not to have occurred.

(f) Notice of Termination. Except for termination as specified in Section 3(a),
any termination of the Executive’s employment by the Company and the Employer or
any such termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

(g) Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated on account of disability under
Section 3(b) or by the Company and the Employer for Cause under Section 3(c),
the date on which Notice of Termination is given; (iii) if the Executive’s
employment is terminated by the Company and the Employer under Section 3(d), the
date on which a Notice of Termination is given; (iv) if the Executive’s
employment is terminated by the Executive under Section 3(e) without Good
Reason, 30 days after the date on which a Notice of Termination is given, and
(v) if the Executive’s employment is terminated by the Executive under
Section 3(e) with Good Reason, the date on which a Notice of Termination is
given after the end of the Cure Period. Notwithstanding the foregoing, in the
event that the Executive gives a Notice of Termination to the Company and the
Employer, the Company and the Employer may unilaterally accelerate the Date of
Termination and such acceleration shall not result in a termination by the
Company and the Employer for purposes of this Agreement.

 

5



--------------------------------------------------------------------------------

4. Compensation Upon Termination.

(a) Termination Generally. If the Executive’s employment with the Company and
the Employer is terminated for any reason, the Company and the Employer (as
applicable) shall pay or provide to the Executive (or to his authorized
representative or estate) (i) any Base Salary earned through the Date of
Termination, unpaid expense reimbursements (subject to, and in accordance with,
Section 2(c) of this Agreement) and unused vacation that accrued through the
Date of Termination on or before the time required by law but in no event more
than 30 days after the Executive’s Date of Termination; and (ii) any vested
benefits the Executive may have under any employee benefit plan of the Company
and/or the Employer through the Date of Termination, which vested benefits shall
be paid and/or provided in accordance with the terms of such employee benefit
plans (collectively, the “Accrued Benefit”).

(b) Termination by the Company and the Employer Without Cause or by the
Executive with Good Reason. During the Term, if the Executive’s employment is
terminated by the Company and the Employer without Cause as provided in
Section 3(d), or the Executive terminates his employment for Good Reason as
provided in Section 3(e), then the Company shall pay the Executive his Accrued
Benefit. In addition, subject to the Executive signing a separation agreement
containing, among other provisions, a mutual release of claims and
non-disparagement, confidentiality and return of property, in a form and manner
satisfactory to the Company (the “Separation Agreement and Release”) and the
Separation Agreement and Release becoming irrevocable, all within 30 days after
the Date of Termination:

(i) the Executive shall receive a lump-sum amount equal to twice the sum of
(A) the Executive’s Base Salary plus (B) the Executive’s Average Incentive
Compensation. For purposes of this Agreement, “Average Incentive Compensation”
shall mean the average of the annual incentive compensation under Section 2(b)
received by the Executive for the three immediately preceding fiscal years but
in no event less than $1,250,000;

(ii) the Executive shall receive (x) a pro-rated portion of the annual incentive
compensation payable under Section 2(b), based upon the number of days in the
year of termination through the Date of Termination relative to 365 and the
target annual incentive compensation in the year the Date of Termination occurs
and (y) to the extent that any annual incentive compensation payable under
Section 2(b) with respect to any completed fiscal year has not been paid as of
the Date of Termination, the actual incentive compensation payable with respect
to such year; and

(iii) full vesting of all Company, Employer or any of its or their affiliates’
equity awards that are subject to time-based vesting, effective as of the date
that is 30 days following Date of Termination. Accelerated vesting of any such
equity awards that are subject to performance-based vesting shall be subject to
the terms and conditions of the plan governing particular equity awards, as in
effect at the time such equity awards were granted, or an award agreement
governing a particular equity award. Any termination or forfeiture of unvested
equity awards eligible for acceleration of vesting pursuant to this section that

 

6



--------------------------------------------------------------------------------

otherwise would have occurred on or within 30 days after the Date of Termination
will be delayed until the 30th day after the Date of Termination (but, in the
case of any stock option, not later than the expiration date of such stock
option specified in the applicable option agreement) and will occur only to the
extent such equity awards do not vest pursuant to this section. Notwithstanding
the vesting schedule with respect to any such equity awards, no additional
vesting shall occur during this 30-day period following the Date of Termination;
and

(iv) if the Executive was participating in the Company’s group health and dental
plan immediately prior to the Date of Termination, then the Executive shall
receive a lump-sum cash payment in an amount equal to the monthly employer
contribution that the Company would have made to provide health and dental
insurance to the Executive if the Executive had remained employed by the Company
for 24 months; and

(v) the amounts payable under Sections 4(b)(i), (ii) and (iv) shall be paid out
in a lump-sum within 30 days after the Date of Termination; provided, however,
that if the 30-day period begins in one calendar year and ends in a second
calendar year, such amounts shall be paid in the second calendar year by the
last day of such 30-day period.

(c) Termination on Account of Death or Disability. During the Term, if the
Executive’s employment terminates due to the Executive’s death, or is terminated
by the Company and the Employer due to the Executive’s Disability as provided in
Section 3(b), then the Company shall pay the Executive (or his beneficiary or
representative) (i) his Accrued Benefit, (ii) to the extent that any annual
incentive compensation payable under Section 2(b) with respect to any completed
fiscal year has not been paid as of the Date of Termination, the actual
incentive compensation payable with respect to such year, payable on the date
such amounts would otherwise be paid, (iii) a portion of the annual incentive
compensation payable under Section 2(b), based upon the number of days in the
year of termination through the Date of Termination relative to 365, that the
Executive would have received based on actual achievement of applicable
performance metrics for the applicable performance period, with such amount
payable on the date such bonus would otherwise have been paid, and (iv) full
vesting of all Company, Employer or any of its or their affiliates’ equity
awards that are subject to time-based vesting, effective as of the Date of
Termination. Accelerated vesting of any such equity awards that are subject to
performance-based vesting shall be subject to the terms and conditions of the
plan governing particular equity awards, as in effect at the time such equity
awards were granted, or an award agreement governing a particular equity award.

(d) Expiration of the Term. In the event that the Term expires upon the
completion of either (i) three years from the Effective Date following a timely
Notice of Non-Renewal issued by the Company and/or the Employer or (ii) four
years from the Effective Date (either (i) or (ii), a “Qualifying Expiration”),
the Executive shall be deemed to become an at-will employee of the Company and
the Employer as of such Qualifying Expiration. The terms of Section 1(b)
(“Position and Duties”) shall apply to the Executive in his employment as an
at-will employee; provided that from and after a Qualifying Expiration, the
reference to the “Term” in Section 1(b) shall mean the period of the Executive’s
at-will employment. In addition, Sections

 

7



--------------------------------------------------------------------------------

7 to 21 of this Agreement shall continue to apply during and after such period
of at-will employment in accordance with their terms. Any party may terminate
such at-will employment by written notice with or without Cause and with or
without advance notice. Effective immediately upon any Qualifying Expiration,
the Executive shall participate in and be eligible to benefit from the severance
plan, if any, that is then in effect and is generally applicable to senior
executive officers of the Company and/or the Employer who do not have a written
employment agreement with the Company and/or the Employer (an “Applicable
Severance Plan”). For the avoidance of doubt, the Executive shall participate in
and be eligible to benefit from any Applicable Severance Plan if a Qualifying
Expiration occurs, regardless of whether any period of the Executive’s
performance of services as an at-will employment follows such Qualifying
Expiration, subject to the terms of such Applicable Severance Plan. Also for the
avoidance of doubt, unless otherwise provided in an Applicable Severance Plan, a
modification of the Executive’s compensation terms upon or after a Qualifying
Expiration shall not be considered to constitute a termination of the
Executive’s employment by the Company or the Employer unless such modification
constitutes a constructive discharge.

5. Change in Control Payment. The provisions of this Section 5 set forth certain
terms of an agreement reached between the Executive, the Company and the
Employer regarding the Executive’s rights and obligations upon the occurrence of
a Change in Control of the Company. These provisions are intended to assure and
encourage in advance the Executive’s continued attention and dedication to his
assigned duties and his objectivity during the pendency and after the occurrence
of any such event. These provisions shall apply in lieu of, and expressly
supersede, the provisions of Section 4(b) regarding severance pay and benefits
upon a termination of employment, if such termination of employment occurs
within 24 months after the occurrence of a Change in Control. These provisions
shall terminate and be of no further force or effect beginning 24 months after
the occurrence of a Change in Control.

(a) Change in Control. During the Term, if within 24 months after a Change in
Control, the Executive’s employment is terminated by the Company without Cause
as provided in Section 3(d) or the Executive terminates his employment for Good
Reason as provided in Section 3(e), then, subject to the signing of the
Separation Agreement and Release by the Executive and the Separation Agreement
and Release becoming irrevocable, all within 30 days after the Date of
Termination,

(i) the Executive shall receive a lump-sum amount equal to three times the sum
of (A) the Executive’s Base Salary plus (B) the Executive’s Average Incentive
Compensation (as defined in Section 4(b)(i));

(ii) the Executive shall receive (x) a pro-rated portion of the annual incentive
compensation payable under Section 2(b), based upon the number of days in the
year of termination through the Date of Termination relative to 365 and the
target annual incentive compensation in the year the Date of Termination occurs
and (y) to the extent that any annual incentive compensation payable under
Section 2(b) with respect to any completed fiscal year has not been paid as of
the Date of Termination, the actual incentive compensation payable with respect
to such year; and

 

8



--------------------------------------------------------------------------------

(iii) full vesting of all Company, Employer or any of its or their affiliates’
equity awards that are subject to time-based vesting, effective as of the date
that is 30 days following Date of Termination. Accelerated vesting of any such
equity awards that are subject to performance-based vesting shall be subject to
the terms and conditions of the plan governing particular equity awards, as in
effect at the time such equity awards were granted, or an award agreement
governing a particular equity award. Any termination or forfeiture of unvested
equity awards eligible for acceleration of vesting pursuant to this section that
otherwise would have occurred on or within 30 days after the Date of Termination
will be delayed until the 30th day after the Date of Termination (but, in the
case of any stock option, not later than the expiration date of such stock
option specified in the applicable option agreement) and will occur only to the
extent such equity awards do not vest pursuant to this section. Notwithstanding
the vesting schedule with respect to any such equity awards, no additional
vesting shall occur during this 30-day period following the Date of Termination;
and

(iv) if the Executive was participating in the Company’s group health and dental
plan immediately prior to the Date of Termination, then the Executive shall
receive a lump-sum cash payment in an amount equal to the monthly employer
contribution that the Company would have made to provide health and dental
insurance to the Executive if the Executive had remained employed by the Company
for 24 months; and

(v) the amounts payable under Sections 5(a)(i), (ii) and (iv) shall be paid out
in a lump-sum within 30 days after the Date of Termination; provided, however,
that if the 30-day period begins in one calendar year and ends in a second
calendar year, such amounts shall be paid in the second calendar year by the
last day of such 30-day period.

(b) Additional Limitation.

(i) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company
and/or the Employer to or for the benefit of the Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, calculated in a manner consistent with Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and the applicable
regulations thereunder (the “Aggregate Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, then the Aggregate Payments
shall be reduced (but not below zero) so that the sum of all of the Aggregate
Payments shall be $1.00 less than the amount at which the Executive becomes
subject to the excise tax imposed by Section 4999 of the Code; provided that
such reduction shall only occur if it would result in the Executive receiving a
higher After Tax Amount (as defined below) than the Executive would receive if
the Aggregate Payments were not subject to such reduction. In such event, the
Aggregate Payments shall be reduced in the following order, in each case, in
reverse chronological order beginning with the Aggregate Payments that are to be
paid

 

9



--------------------------------------------------------------------------------

the furthest in time from consummation of the transaction that is subject to
Section 280G of the Code: (1) cash payments not subject to Section 409A of the
Code; (2) cash payments subject to Section 409A of the Code; (3) equity-based
payments and acceleration; and (4) non-cash forms of benefits; provided that in
the case of all the foregoing Aggregate Payments all amounts or payments that
are not subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or
(c) shall be reduced before any amounts that are subject to calculation under
Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

(ii) For purposes of this Section 5, the “After Tax Amount” means the amount of
the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Executive as a result of the Executive’s receipt
of the Aggregate Payments. For purposes of determining the After Tax Amount, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in each applicable state and
locality, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

(iii) The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 5(b) shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the Date of Termination, if applicable, or at such
earlier time as is reasonably requested by the Company or the Executive. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive.

(c) Definition. For purposes of this Agreement, “Change in Control” shall mean
any of the following:

(i) any “person,” including a “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities and Exchange Act of 1934 (the “Exchange Act”), but
excluding the Company, any entity controlling, controlled by or under common
control with the Company, any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any such entity, and the Executive and any “group” (as such term is used in
Section 13(d)(3) of the Exchange Act) of which the Executive is a member), is or
becomes the “beneficial owner” (as defined in Rule 13(d)(3) under the Exchange
Act), directly or indirectly, of securities of the Company representing
35 percent or more of either (A) the combined voting power of the Company’s then
outstanding securities or (B) the then outstanding shares of common stock of the
Company (in either such case other than as a result of an acquisition of
securities directly from the Company); or

 

10



--------------------------------------------------------------------------------

(ii) any consolidation or merger of the Company resulting in the voting
securities of the Company outstanding immediately prior to the consolidation or
merger representing (either by remaining outstanding or by being converted into
voting securities of the surviving entity or its parent) less than 65 percent of
the combined voting power of the securities of the surviving entity or its
parent outstanding immediately after such consolidation or merger; or

(iii) the members of the Board at the beginning of any consecutive 24-calendar
month period (the “Incumbent Directors”) cease for any reason other than due to
death to constitute at least a majority of the members of the Board; provided
that any director whose election, or nomination for election by the Company’s
shareholders, was approved or ratified by a vote of at least a majority of the
Incumbent Directors shall be deemed to be an Incumbent Director; or

(iv) there shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company, other
than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least 50 percent of the combined voting power
of the voting securities of which are owned by “persons” (as defined above) in
substantially the same proportion as their ownership of the Company immediately
prior to such sale or (B) the approval by shareholders of the Company of any
plan or proposal for the liquidation or dissolution of the Company.

(d) Funding of Severance Payment Upon a Change in Control. Upon a Change in
Control, the Company and the Employer shall contribute an amount to a grantor
trust maintained by an independent trustee in an amount equal to the amount
payable to the Executive under Section 5(a) hereof should the Executive’s
employment be terminated in connection with the Change in Control; provided,
however, that no such funding shall be made in violation of Section 409(A)(b) of
the Code.

6. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.
Any such delayed cash payment shall earn interest at an annual rate equal to the
applicable federal short-term rate published by the Internal Revenue Service for
the month in which the date of separation from service occurs, from such date of
separation from service until the payment.

 

11



--------------------------------------------------------------------------------

(b) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company and/or the Employer or incurred
by the Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses). Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

(d) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

(e) The Company and the Employer make no representation or warranty and shall
have no liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

7. Confidential Information, Noncompetition and Cooperation.

(a) Confidential Information. As used in this Agreement, “Confidential
Information” means information belonging to the Company and/or the Employer
which is of value to the Company and/or the Employer in the course of conducting
its or their business and the disclosure of which could result in a competitive
or other disadvantage to the Company and/or the Employer. Confidential
Information includes, without limitation, financial information, reports, and
forecasts; inventions, improvements and other intellectual property; trade
secrets; know-how; designs, processes or formulae; software; market or sales
information or plans; customer lists; and business plans, prospects and
opportunities (such as possible

 

12



--------------------------------------------------------------------------------

acquisitions or dispositions of businesses or facilities) which have been
discussed or considered by the management of the Company and/or the Employer.
Confidential Information includes information developed by the Executive in the
course of the Executive’s employment by the Company and the Employer, as well as
other information to which the Executive may have access in connection with the
Executive’s employment. Confidential Information also includes the confidential
information of others with which the Company and/or the Employer have a business
relationship. Notwithstanding the foregoing, Confidential Information does not
include information in the public domain, unless due to breach of the
Executive’s duties under Section 7(b). The Company and the Employer acknowledge
that the Executive has extensive knowledge and expertise in the real estate
industry and his general skills and knowledge do not constitute Confidential
Information.

(b) Confidentiality. The Executive understands and agrees that the Executive’s
employment creates a relationship of confidence and trust between the Executive
and the Company with respect to all Confidential Information. At all times, both
during the Executive’s employment with the Company and the Employer and after
its termination, the Executive will keep in confidence and trust all such
Confidential Information, and will not use or disclose any such Confidential
Information without the written consent of the Company, except as may be
necessary in the ordinary course of performing the Executive’s duties to the
Company and/or the Employer.

(c) Documents, Records, etc. All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Company and/or the
Employer or are produced by the Executive in connection with the Executive’s
employment will be and remain the sole property of the Company and the Employer.
The Executive will return to the Company and/or the Employer (as applicable) all
such materials and property as and when requested by the Company or the
Employer. In any event, the Executive will return all such materials and
property immediately upon termination of the Executive’s employment for any
reason. The Executive will not retain with the Executive any such material or
property or any copies thereof after such termination.

(d) Noncompetition and Nonsolicitation. Because the Executive’s services to the
Company and the Employer are special and because the Executive has access to the
Company’s and the Employer’s confidential information, the Executive covenants
and agrees that during Executive’s employment with the Company and the Employer
and until the end of a six-month period following the termination of the
Executive’s employment with the Company and the Employer for any reason, the
Executive shall not, without the prior written consent of the Company (which
shall be authorized by approval of the Board, including the approval of a
majority of the independent Directors of the Company), directly or indirectly:

(i) engage, participate or assist in, either individually or as an owner,
partner, employee, consultant, director, officer, trustee, or agent of any
business that engages or attempts to engage in, directly or indirectly, the
acquisition, development, construction, operation, management, or leasing of any
commercial real estate property in any of the Company’s Markets (as hereinafter
defined) at the time of the Executive’s termination of employment;

 

13



--------------------------------------------------------------------------------

(ii) intentionally interfere with, disrupt or attempt to disrupt the
relationship, contractual or otherwise, between the Company, the Employer or
their affiliates and any tenant, supplier, contractor, lender, employee, or
governmental agency or authority; or

(iii) call upon, compete for, solicit, divert, or take away, or attempt to
divert or take away any of the tenants or employees of the Company, the Employer
or their affiliates, either for himself or for any other business, operation,
corporation, partnership, association, agency, or other person or entity.

“Market” as used herein means an area covering a 25 mile radius around (x) any
property or land owned by the Company, the Employer or any of their affiliates,
under development by the Company, the Employer or any of their affiliates or
with respect to which the Company, the Employer or any of their affiliates has
an agreement or option to acquire a property, development or land or (y) any
property or development for which the Company, the Employer or any of their
affiliates provides third party development or management services; provided
that for any such property, development or land located in New York City, no
such radial area shall extend beyond New York City.

This Section 7(d) shall not be interpreted to prevent the Executive from owning
up to two percent of the outstanding stock of a public company engaged in
business described in Section 7(d)(i) above or engaging in Minority Interest
Passive Investments which shall mean acquiring, holding, and exercising the
voting rights associated with an investment made through (i) the purchase of
securities (including partnership interests) that represent a non-controlling,
minority interest in an entity or (ii) the lending of money, in either case with
the purpose or intent of obtaining a return on such investment but without
management by the Executive of the property or business to which such investment
directly or indirectly relates and without any business or strategic
consultation by the Executive with such entity.

The Executive understands that the restrictions set forth in this Section 7(d)
are intended to protect the Company’s and the Employer’s interest in their
Confidential Information and established employee, customer and supplier
relationships and goodwill, and agrees that such restrictions are reasonable and
appropriate for this purpose. This Section 7(d) shall survive the termination of
this Agreement.

(e) Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business. The Executive
represents to the Company and the Employer that the Executive’s execution of
this Agreement, the Executive’s employment with the Company and the Employer and
the performance of the Executive’s proposed duties for the Company and the
Employer will not violate any obligations the Executive may have to any such
previous employer or other party. In the Executive’s work for the Company and
the Employer, the Executive will not disclose or make use of any information in
violation of any agreements with or rights of any such previous employer or
other party, and the Executive will not bring to the premises of the Company
and/or the Employer any copies or other tangible embodiments of non-public
information belonging to or obtained from any such previous employment or other
party.

 

14



--------------------------------------------------------------------------------

(f) Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Company and/or the
Employer in the defense or prosecution of any claims or actions now in existence
or which may be brought in the future against or on behalf of the Company and/or
the Employer which relate to events or occurrences that transpired while the
Executive was employed by the Company and the Employer. The Executive’s
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare for discovery or
trial and to act as a witness on behalf of the Company and/or the Employer at
mutually convenient times. During and after the Executive’s employment, the
Executive also shall cooperate fully with the Company and/or the Employer in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the Company and
the Employer. The Company shall also provide Executive with compensation on an
hourly basis calculated at his final Base Salary rate for requested litigation
and regulatory cooperation that occurs after his termination of employment, and
reimburse Executive for all costs and expenses incurred in connection with his
performance under this Section 7(f), including, without limitation, reasonable
attorneys’ fees and costs.

(g) Injunction. The Executive agrees that it would be difficult to measure any
damages caused to the Company and the Employer which might result from any
breach by the Executive of the promises set forth in this Section 7, and that in
any event money damages would be an inadequate remedy for any such breach.
Accordingly, subject to Section 8 of this Agreement, the Executive agrees that
if the Executive breaches, or proposes to breach, any portion of this Agreement,
the Company and the Employer shall be entitled, in addition to all other
remedies that it may have, to an injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to the Company and/or the Employer.

8. Arbitration of Disputes. Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in New York, NY in accordance with the Employment Arbitration Rules of
the AAA, including, but not limited to, the rules and procedures applicable to
the selection of arbitrators. In the event that any person or entity other than
the Executive or the Company and/or the Employer may be a party with regard to
any such controversy or claim, such controversy or claim shall be submitted to
arbitration subject to such other person or entity’s agreement. Judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. This Section 8 shall be specifically enforceable and shall
survive the termination of this Agreement. Notwithstanding the foregoing, this
Section 8 shall not preclude either party from pursuing a court action for the
sole purpose of obtaining a temporary restraining order or a preliminary
injunction in circumstances in which such relief is appropriate; provided that
any other relief shall be pursued through an arbitration proceeding pursuant to
this Section 8.

 

15



--------------------------------------------------------------------------------

9. Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 8 of this Agreement, the parties hereby
consent to the jurisdiction of the State of New York and the United States
District Court for the Southern District of New York. Accordingly, with respect
to any such court action, the Executive (a) submits to the personal jurisdiction
of such courts; (b) consents to service of process; and (c) waives any other
requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction or service of process.

10. Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter, including,
without limitation, the Original Agreement.

11. Withholding. All amounts stated in this Agreement are gross amounts. All
payments made by the Company and/or the Employer to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

12. Successor to the Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company and/or the Employer shall continue such payments to the Executive’s
beneficiary designated in writing to the Company prior to his death (or to his
estate, if the Executive fails to make such designation).

13. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

14. Survival. The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

15. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

16



--------------------------------------------------------------------------------

16. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

17. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company and the Employer.

18. Governing Law. This is a New York contract and shall be construed under and
be governed in all respects by the laws of New York, without giving effect to
the conflict of laws principles of the State of New York. With respect to any
disputes concerning federal law, such disputes shall be determined in accordance
with the law as it would be interpreted and applied by the United States Court
of Appeals for the Second Circuit.

19. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

20. Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company and the Employer
expressly to assume and agree to perform this Agreement to the same extent that
the Company and the Employer would be required to perform it if no succession
had taken place. Failure of the Company to obtain an assumption of this
Agreement at or prior to the effectiveness of any succession shall be a material
breach of this Agreement.

21. Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

PARAMOUNT GROUP OPERATING

PARTNERSHIP L.P.

 

By:   PARAMOUNT GROUP, INC.,  

its General Partner

 

By:  

/s/ Gage R. Johnson

  Gage R. Johnson   Senior Vice President, General Counsel and   Secretary

 

17



--------------------------------------------------------------------------------

PARAMOUNT GROUP, INC.

By:  

/s/ Gage R. Johnson

 

Senior Vice President, General Counsel and

 

Secretary

EXECUTIVE

By:  

/s/ Albert P. Behler

 

Albert P. Behler

 

18